F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             July 18, 2005
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

 ANGEL F. SMITH, also known as
 Angel F. Miller; EAGLE
 INCORPORATED/2 ANGELS,
 formerly known as Herb Specialty
 Repair,                                                   No. 05-6060
                                                    (D.C. No. 05-CV-00068-L)
           Plaintiffs-Appellants,                          (W.D. Okla.)

 v.

 OKLAHOMA DEP’T OF HUMAN
 SERVICES; STATE OF
 OKLAHOMA; GOVERNOR BRAD
 HENRY; MAYOR MICK CORNETT,

           Defendants-Appellants.



                              ORDER AND JUDGMENT           *




Before BRISCOE , LUCERO , and MURPHY, Circuit Judges.



          Plaintiff Angel Smith, proceeding pro se, appeals the dismissal of her civil




      The case is unanimously ordered submitted without oral argument pursuant
      *

to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
complaint in which she appears to allege retaliation because of her whistle-

blowing activities. After Smith filed an amended complaint generally alleging

that her civil rights were violated, the district court dismissed Smith’s complaint

under 28 U.S.C. § 1915(e)(2). The court found that it lacked jurisdiction over

defendants Department of Human Services and the State of Oklahoma and the two

state officials sued in their official capacities under the Eleventh Amendment.

The district court also determined that Smith had failed to allege any actions

taken by the individual defendants that would state a claim upon which relief

could be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). On careful review of the record,

we agree with the district court. For substantially the same reasons as the district

court, we AFFIRM the dismissal. Smith’s request to proceed in forma pauperis

is GRANTED .

                                               ENTERED FOR THE COURT

                                               Carlos F. Lucero
                                               Circuit Judge




                                         -2-